Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Araz Mahdad et al. [NPL “Separation of blended data by iterative estimation and subtraction of blending interference noise”], fails to anticipate or render obvious iteratively updating a value of the residual based at least in part on separation operations, wherein the separation operations are configured to filter coherent signals, associated with either residual data or a sum of the residual data and a current primary signal estimate, into a first subset of signals, and wherein the separation operations are configured to filter non-coherent signals associated with the residual data into a second subset of signals; generating additional coherent signals with correct timing from misplaced signals within the first subset of signals, at least in part by iteratively extracting and re-allocating a non-coherent part or a less-coherent part of the first subset of signals, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 10 is allowed because the closest prior art, Araz Mahdad et al. [NPL “Separation of blended data by iterative estimation and subtraction of blending interference noise”], fails to anticipate or render obvious update the deblended output based at least in part on a result from performing one or more recovery operations configured to recover coherent signals from a less-coherent part of the deblended output, wherein the coherent signals comprise a matching parameter, in combination with all other limitations in the claim(s) as defined by applicant.

Claim 18 is allowed because the closest prior art, Araz Mahdad et al. [NPL “Separation of blended data by iterative estimation and subtraction of blending interference noise”], fails to anticipate or render obvious update a value of the residual based at least in part on a separation operation that separates coherent signals from noise signals in an output associated with the residual, wherein the output associated with the residual is a remaining energy for separation or a sum of the residual and a primary signal estimate; extract non-coherent or weak-coherent energy from the coherent signals; generate additional coherent signals with correct timing based at least in part on a re-allocation of the non-coherent or the weak-coherent energy, in combination with all other limitations in the claim(s) as defined by applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abma et al. (US Patent Application Publication 2020/0116885 A1) discloses separation of multiple seismic sources of different types by inversion;
Bekara et al. (US Patent Application Publication 2020/0073001 A1) discloses a separation of blended marine seismic survey data acquired with simultaneous multi-source actuation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862